                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE

UNITED STATES OF AMERICA,                     )
                                              )
              Plaintiff,                      )
                                              )
v.                                            )      No.:   3:19-CR-154-TAV-HBG-1
                                              )
BILLY A. NICELY,                              )
                                              )
              Defendant.                      )


                                         ORDER

       This criminal case is before the Court on the Report and Recommendation entered

by United States Magistrate Judge H. Bruce Guyton on October 17, 2019 (the “R&R”)

[Doc. 9]. In the R&R, Judge Guyton finds: the defendant is fully capable and competent

to enter an informed plea; the plea is made knowingly and with full understanding of each

of the rights waived by defendant; the plea is made voluntarily and free from any force,

threats, or promises, apart from the promises in the plea agreement; the defendant

understands the nature of the charge and penalties provided by law; and the plea has a

sufficient basis in fact. Judge Guyton therefore recommends that defendant’s guilty plea

to the single count in the information be granted and accepted and that this Court adjudicate

defendant guilty of the charge set forth in the information.         Judge Guyton further

recommends that defendant remain in custody until sentencing in this matter. There have

been no timely objections to the R&R, and enough time has passed since the filing of the

R&R to treat any objections as having been waived. See 28 U.S.C. § 636(b)(1); Fed. R.

Civ. P. 72(b); Fed. R. Crim. P. 51.
       After a careful review of the R&R, the Court is in agreement with Judge Guyton’s

analysis and recommendation, which the Court adopts and incorporates into its ruling.

Therefore, the Court ACCEPTS IN WHOLE the R&R [Doc. 9], and the Court

ACCEPTS defendant’s guilty plea to the single count in the information, ADJUDGES

defendant guilty of the charge set forth in the information, and ORDERS that defendant

remain in custody until sentencing in this matter.

       IT IS SO ORDERED.


                                   s/ Thomas A. Varlan
                                   UNITED STATES DISTRICT JUDGE




                                             2
